THOMSEN, Chief Judge.
Plaintiff Edward Meadows objects to interrogatory No. 18 of defendant which asks:
“Have you ever been convicted of a crime, other than minor traffic violations ? If the answer is in the affirmative state, where, when and for what offense?”
Objection overruled. An interrogatory to a party designed to elicit facts which may be used in cross examination to affect credibility of that party is a proper subject of discovery. 4 Moore’s Federal Practice (2d ed.), ¶26.16[1], p. 1182-3; 2A Barron & Holtzoff, Federal Practice and Procedure, § 647, p. 77, and! cases cited thereunder in both tseatises.. See also Rediker v. Warfield, S.D.N.Y., 11 F.R.D. 125, 128, citing Hickman v. Taylor, 329 U.S. 495, 511, 67 S.Ct. 385, 91 L.Ed. 451.